Name: Commission Directive 1999/68/EC of 28 June 1999 setting out additional provisions for lists of varieties of ornamental plants as kept by suppliers under Council Directive 98/56/EC
 Type: Directive
 Subject Matter: agricultural activity;  distributive trades;  marketing;  political framework;  executive power and public service
 Date Published: 1999-07-08

 Avis juridique important|31999L0068Commission Directive 1999/68/EC of 28 June 1999 setting out additional provisions for lists of varieties of ornamental plants as kept by suppliers under Council Directive 98/56/EC Official Journal L 172 , 08/07/1999 P. 0042 - 0043COMMISSION DIRECTIVE 1999/68/ECof 28 June 1999setting out additional provisions for lists of varieties of ornamental plants as kept by suppliers under Council Directive 98/56/ECTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(1), and in particular Article 9(4) thereof,(1) Whereas Commission Directive 93/78/EEC(2) lays down implementing measures concerning the lists of varieties of ornamental plants as kept by suppliers under Council Directive 91/682/EEC(3);(2) Whereas Directive 91/682/EEC is repealed with effect from 1 July 1999 and replaced by Directive 98/56/EC;(3) Whereas in accordance with Article 9(4) of Directive 98/56/EC additional implementing provisions for lists of varieties of ornamental plants as kept by suppliers including technical description and denominations may be adopted;(4) Whereas a system of description of varieties already exists at Community level within the framework of plant variety rights;(5) Whereas that system also includes information on the maintenance of varieties and on the differences from most closely resembling varieties;(6) Whereas in the light of the development of Community legislation governing plant variety rights it is desirable to ensure coherence with such legislation in respect of description of varieties under Directive 98/56/EC;(7) Whereas Directive 93/78/EEC should be repealed;(8) Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Propagating Material of Ornamental Plants,HAS ADOPTED THIS DIRECTIVE:Article 1This Directive establishes additional implementing provisions for lists of varieties of ornamental plants as kept by suppliers pursuant to the fourth indent of Article 9(1) of Directive 98/56/EC.Article 21. The lists kept by suppliers shall include the following:(i) the name of the variety, together with its commonly known synonyms, where appropriate;(ii) indications as to the maintenance of the variety and the propagation system applied;(iii) description of the variety, at least on the basis of the characteristics and their expressions as specified in accordance with provisions on the applications to be filed for Community plant variety rights, where these are applicable;(iv) if possible, indications as to how the variety differs from the other varieties most closely resembling it.2. Subparagraphs (ii) and (iv) of paragraph 1 shall not apply to any supplier whose activity is confined to the placing on the market of propagating material of ornamental plants.Article 3Directive 93/78/EEC shall be repealed with effect from the date referred to in Article 4 of this Directive.Article 41. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive on 31 December 1999. They shall forthwith inform the Commission thereof.2. When Member States adopt these measures, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such a reference is to be made.3. Member States shall communicate to the Commission the text of the main provisions of domestic law they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 226, 13.8.1998, p. 16.(2) OJ L 256, 14.10.1993, p. 19.(3) OJ L 376, 31.12.1991, p. 21.